Title: To Benjamin Franklin from Silas Deane, 23 October 1777
From: Deane, Silas
To: Franklin, Benjamin


Dear Sir
Passy 23d: Octo. 1777
I go to Town this Evening to a Rendezvous with Messrs. Chaumont and Holker. The latter will be very much obliged to You for the Letters You promised him, he wishes to set out tomorrow morning. Docr. Bancroft is returned. Inclosed is a Letter from Thornton and with this I leave You the Papers, and am Dear Sir Your most Obedient, and Very humble Servant
S. Deane
 
Addressed: To / The Honle. B Franklin Esq.
Notation: Mr. S. Deane
